Citation Nr: 0919947	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  03-17 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a generalized skin 
disorder, other than tinea pedis, variously described.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied an 
application to reopen a previous final decision denying 
service connection for a generalized skin disorder.  In May 
2006, the Board reopened the claim and remanded the case to 
the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., for further development.  The Board 
remanded the claim again in October 2008.


FINDING OF FACT

The Veteran's prurigo nodularis first manifested in service.


CONCLUSION OF LAW

Service connection for prurigo nodularis is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § § 3.102, 
3.303(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  See Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The Veteran seeks service connection for a skin disorder that 
he contends had its onset during service.  Notably, during an 
August 1971 VA Compensation and Pension (C&P) examination, 
the Veteran reported "knots" on several parts of his body 
which he first noted in Vietnam.  Examination showed multiple 
hazelnut to walnut sized subcutaneous atheromata on the left 
arm, left forearm and left thigh which were diagnosed as 
lipomas.

The Veteran's subsequent post-service medical records 
variously diagnosed the Veteran with a skin disorder (other 
than tinea pedis) as idiopathic folliculitis vs. papular 
dermatosis vs. prurigo, non-specific dermatitis, rash, and 
sub-acute prurigo.

In December 2007, a VA examiner diagnosed the Veteran's 
current skin disorder as prurigo nodularis.  The examiner 
described prurigo nodularis as a skin condition in which hard 
crusty lumps that form on the skin causes intense itching, 
and that prurigo nodularis was actually the end result of 
scratching which thickened and stimulated the skin nerves.  
The examiner provided an opinion that such disorder had no 
relationship to the Veteran's service connected tinea pedis 
and was otherwise "not related to service."  Notably, the 
examiner offered no rationale supporting the direct service 
connection theory.

In December 2008, a VA examiner reviewed the claims folder 
specifically citing the findings from the August 1971 C&P 
examination, the differential diagnoses of record, and a 
December 2007 private dermatopathology report.  The examiner, 
based upon review of literature searches, common medical 
knowledge and experience, provided the following opinion:

Dermatology in general and the condition of 
prurigo nodularis in particular can be a 
difficult diagnostic challenge.  Often even a 
biopsy pathologic diagnosis can be difficult.  
After review of the literature and of the above 
data and circumstances, I feel that prurigo 
nodularis could be the condition in question 
mentioned in all [of] these clinical encounters.  
Therefore, in my opinion, it is at least as 
likely as not that the currently diagnosed 
prurigo nodularis either first manifested in 
service or is otherwise related to service.

In adjudicating the claim, the RO has rejected the December 
2008 VA C&P examiner's opinion as speculative in nature and 
inadequate for rating purposes.  The Board disagrees.  

First, the Veteran first described this skin disorder to a VA 
examiner within one year from his discharge from active 
service, and stated that the skin characteristics had been 
present in service.  A lay person is competent to report 
continuity of symptomatology of observable symptomatology, 
such as skin "knots."  Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  With consideration of the evidentiary 
value that may be assigned to lay descriptions under 
Jandreau, Layno and Barr, the Veteran's own lay descriptions 
so close in time to his separation from service provides 
strong evidence that the skin condition noted in August 1971 
first manifested in service.

Second, the December 2008 VA examiner provided opinion that 
the Veteran's skin disorder documented in the August 1971 VA 
C&P report is the same disorder currently manifested by the 
Veteran.  On this basis alone, a grant of service connection 
is warranted.  The Board disagrees with the RO's conclusion 
that the VA examiner's conclusion that the proper diagnosis 
"could" be prurigo nodularis is speculative.  In this 
respect, the examiner clearly explained that a diagnosis of 
prurigo nodularis was difficult to diagnosis even with 
pathology specimens.  The examiner, upon review of literature 
and application of his medical expertise and experience, 
determined that prurigo nodularis was the proper diagnosis.  
The December 2007 VA examiner provided the same diagnosis.

Overall, the December 2008 VA examiner is clearly stating 
that the Veteran manifests the same skin disorder shown on 
the August 1971 VA C&P report, which the Veteran credibly 
describes as first manifesting in service.  Based upon the 
evidence provided, the Board finds that any doubt should be 
resolved in favor of the Veteran.  Thus, the Board grants the 
appeal.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.


ORDER

Service connection for prurigo nodularis is granted.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


